UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 STEPHEN FISHMAN,

                Petitioner,

         v.                                           Civil Action No. 18-521 (RDM)

 JEFFERSON B. SESSIONS III, United States
 Attorney General,

                Respondent.


                          MEMORANDUM OPINION AND ORDER

       On March 5, 2018, Petitioner Stephen Fishman, proceeding pro se, initiated this action by

filing a pleading captioned “Petition for Writ of Habeas Corpus by a Person Detained in Federal

Custody Pursuant to 28 U.S.C. § 2241 . . . and . . . Petition for Declaratory Judgment Pursuant to

20 U.S.C. § 2201.” Dkt. 1 at 1. The relief Petitioner sought included a declaratory judgment that

he is being imprisoned illegally, an order directing his release from prison, an award of

“traveling funds” upon his release, and an award of damages of $1,565,217.39 for each day of

unlawful confinement. Dkt. 1 at 12, 158–59. On April 19, 2018, this Court issued an order sua

sponte dismissing Petitioner’s claims for damages and “traveling funds” and transferring his

petition for release from custody to the U.S. District Court for the Central District of California,

where he is incarcerated. See Dkt. 4. In its memorandum opinion, the Court explained that

Petitioner’s claims for “traveling funds” and damages were not properly asserted in a petition for

writ of habeas corpus and that, in any event, a prisoner may not bring a claim for damages that

turns on the lawfulness of the prisoner’s confinement, without first succeeding on a habeas

challenge to his or her confinement. Dkt. 3 at 2–3. In addition, the Court concluded that
Fishman’s habeas petition named the wrong respondent and was brought in the wrong

jurisdiction. Id. at 3–4.

        Petitioner has now filed two motions to alter or amend judgment pursuant to Federal Rule

of Civil Procedure 59(e), for default judgment pursuant to Rule 56, and to amend the Court’s

findings and conclusions of law pursuant to Rule 52(b). See Dkt. 5; Dkt. 6. Many of Petitioner’s

assertions in these motions—which are both over eighty pages long—are difficult to follow. It

appears, however, that he is arguing that the Court did not properly consider the

“Uncontroverted, Uncontested, and Untraversed” “evidence” he submitted, see Dkt. 6 at 14, 22,

26, 62–81, and that the Court incorrectly held that the petition was brought against the wrong

respondent in the wrong jurisdiction, Dkt. 5 at 34–50, 57–60; Dkt. 6 at 34–50, because he is “not

challenging the legality of his sentence,” but rather is challenging the “legality of the detention,”

and “conditions of [his] confinement,” Dkt. 5 at 53–56. Yet, however phrased, it is clear that

Fishman seeks release from prison and does not merely seek to alter the conditions of his

confinement. See Dkt. 5 at 13 (seeking declaratory judgment that his

“confinement/custody/detention” is “unlawful”); Dkt. 6 at 13 (same).

        Several weeks later, Petitioner filed yet a further pleading—this time a “Motion for

Immediate Determination” of his previous motions. See Dkt. 8. And several weeks after that,

Petitioner filed a “Motion for Demand for Clarification” requesting that the Court issue an order

to show cause to the Respondent, again on the ground that the Court incorrectly held that his

petition was brought against the wrong respondent in the wrong jurisdiction. See Dkt. 10.

        A Rule 59(e) motion must demonstrate that “there [has been] an intervening change of

controlling law,” “new evidence” has become available, “or [there is a] need to correct a clear

error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)



                                                  2
(per curiam) (internal quotation marks omitted). Such motions are “generally disfavored” absent

“extraordinary circumstances,” Dage v. Johnson, 537 F. Supp. 2d 43, 48 (D.D.C. 2008) (internal

quotations omitted), and do not represent an opportunity “to reargue facts and theories upon

which a court has already ruled,” New York v. United States, 880 F. Supp. 37, 38 (D.D.C. 1995).

Upon review of Petitioner’s multiple motions, the Court concludes that he has fallen far short of

meeting the high bar on a motion for reconsideration. Petitioner’s motions largely rehash the

arguments he made in his original petition, and he has otherwise failed to identify any

extraordinary circumstances, changes in controlling law, or errors made by the Court that would

warrant relief under Rule 59(e).

       Accordingly, Petitioner’s motions to alter or amend judgment, for default judgment, and

to amend the Court’s findings and conclusions of law, Dkt. 5; Dkt. 6, are DENIED. For the

same reasons, Petitioner’s motion for demand for clarification, Dkt. 10, is DENIED, and his

motion for immediate determination, Dkt. 8, is DENIED as moot.


                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge


Date: July 31, 2018




                                                3